
	

114 S2865 IS: Asia-Pacific Maritime Security Initiative Act of 2016
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2865
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Mr. Cardin (for himself, Mr. Gardner, Mr. Menendez, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To promote stability and security in the Asia-Pacific maritime domains, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Asia-Pacific Maritime Security Initiative Act of 2016.
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate committees of Congress means—
 (A)the Committee of Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and
 (B)the Committee of Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.
 (2)Incremental expensesThe term incremental expenses— (A)means the reasonable and proper cost of the goods and services that are consumed by a country as a direct result of that country’s participation in training under the authority of this section, including rations, fuel, training ammunition, and transportation; and
 (B)does not include pay, allowances, and other normal costs of a country’s personnel.
 (3)Other security forcesThe term other security forces includes national security forces that conduct maritime security, but does not include self-described militias and paramilitary organizations.
			IUnited States policy on Asia-Pacific maritime security
			101.Statement of policy on maintenance of freedom of operations in international waters and airspace in
 the Asia-Pacific maritime domainsIt is the policy of the United States that, as a longstanding Asia-Pacific power, the United States will maintain and exercise routine freedom of operations in the international waters and airspace in the Asia-Pacific maritime domains, which are critical to the prosperity, stability, and security of the Asia-Pacific region.
 102.Statement of policy on claims that impinge on rights, freedoms, and lawful use of the seasIt is the policy of the United States— (1)to oppose all claims in the maritime domains that impinges on the rights, freedoms, and lawful use of the seas that belong to all nations; and
 (2)to uphold the principle that territorial and maritime claims, including territorial waters or territorial seas, must be derived from land features and otherwise comport with international law.
				103.Statement of policy on opposition to unilateral actions to change the status quo in the South China
 SeaIt is the policy of the United States— (1)to oppose the unilateral actions by any claimant seeking to change the status quo in the South China Sea through the use of coercion, intimidation, or military force;
 (2)to oppose reclamation activities in the South China Sea, including the militarization of any reclaimed features;
 (3)to oppose actions by any country to prevent any other country from exercising its sovereign rights to the resources of the exclusive economic zone (EEZ) and continental shelf by making claims to those areas in the South China Sea that have no support in international law;
 (4)to oppose unilateral declarations of administrative and military districts in contested areas in the South China Sea;
 (5)to oppose the militarization of new and reclaimed land features in the South China Sea; (6)to oppose the imposition of new fishing regulations covering disputed areas in the South China Sea, which have raised tensions in the region; and
 (7)(A)to welcome the expected landmark decision by the International Tribunal on the Law of the Sea in the case of The Republic of Philippines v. The People's Republic of China;
 (B)to note that the decision is binding on all parties involved and will constitute international law; (C)to call on all parties to abide by the ruling; and
 (D)to encourage other South China Sea claimants to seek similar clarification of maritime disputes through arbitration.
					104.Statement of policy on the commitment and support of the United States for allies and partners in
 the Asia-Pacific regionIt is the policy of the United States— (1)to reaffirm its unwavering commitment and support for allies and partners in the Asia-Pacific region, including longstanding United States policy regarding Article V of the United States-Philippines Mutual Defense Treaty;
 (2)to reaffirm that Article V of the United States-Japan Mutual Defense Treaty applies to the Japanese-administered Senkaku Islands; and
 (3)to station and regularly deploy the newest and most advanced United States air power assets to the Asia-Pacific region, including F–22 stealth fighters, B–2 and B–52 strategic bombers, and the expected forward-stationing of F–35 aircraft in Iwakuni, Japan.
				105.Statement of policy on efforts of the association of Southeast Asian nations and the People’s
 Republic of China to develop an effective code of conductIt is the policy of the United States— (1)to support efforts by the Association of Southeast Asian Nations (ASEAN) and the People’s Republic of China to develop an effective Code of Conduct; and
 (2)to encourage claimants not to undertake new or unilateral attempts to change the status quo since the signing of the 2002 Declaration of Conduct, including reclamation activities or asserting administrative measures or controls in disputed areas in the South China Sea.
 106.Statement of policy on the continuity of operations by the Armed Forces in the Asia-Pacific regionIt is the policy of the United States to assure the continuity of operations by the United States Armed Forces in the Asia-Pacific region, including, when appropriate, in cooperation with partners and allies, in order to reaffirm the principle of freedom of operations in international waters and airspace in accordance with established principles and practices of international law.
			IIMaritime security initiative
			201.Maritime security initiative
				(a)Program authorized
 (1)In generalThe Secretary of Defense, in concurrence with the Secretary of State, is authorized to provide assistance, for the purpose of increasing maritime security and domain awareness for countries in the Asia-Pacific region—
 (A)to provide assistance to national military or other security forces of such countries that have among their functional responsibilities maritime security missions;
 (B)to provide training to ministry, agency, and headquarters level organizations for such forces; and (C)to provide assistance to and training to other relevant foreign affairs, maritime, or security-related ministries, agencies, departments or offices that manage and oversight of maritime activities and policy that the Secretary may so designate.
 (2)Designation of assistance and trainingThe provision of assistance and training under this section may be referred to as the Maritime Security Initiative. (3)Construction of limitationsThe Secretary may provide assistance under this section without regard to any other provision of law, other than section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d).
 (b)Eligible countriesIn selecting countries in the Asia-Pacific region to which assistance is to be provided under the Initiative, the Secretary of Defense, in concurrence with the Secretary of State, shall prioritize the provision of assistance to countries that will contribute to the achievement of following objectives:
 (1)Retaining unhindered access to and use of international waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce and achieving United States national security objectives.
 (2)Improving maritime domain awareness in the Asia-Pacific region. (3)Countering piracy in the Asia-Pacific region.
 (4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Asia-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.
 (5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Asia-Pacific region.
					(c)Types of assistance and training
 (1)Authorized elements of assistanceAssistance provided under subsection (a)(1)(A) may include the provision of equipment, supplies, training, and small-scale military construction.
 (2)Required elements of assistance and trainingAssistance and training provided under subsection (a) shall include elements that promote the following:
 (A)Observance of and respect for human rights and fundamental freedoms. (B)Respect for legitimate civilian authority within the country to which the assistance is provided.
 (d)Priorities for assistance and trainingIn developing programs for assistance or training to be provided under subsection (a), the Secretary of Defense shall accord a priority to assistance, training, or both that will enhance the maritime capabilities of the recipient foreign country, or a regional organization of which the recipient country is a member, to respond to emerging threats to maritime security.
				(e)Incremental expenses of personnel of certain other countries for training
 (1)Authority for paymentIf the Secretary of Defense determines that the payment of incremental expenses in connection with training described in subsection (a)(1)(B) will facilitate the participation in such training of organization personnel of foreign countries specified in paragraph (2), the Secretary may use amounts available under subsection (f) for assistance and training under subsection (a) for the payment of such incremental expenses.
 (2)Covered countriesThe foreign countries specified in this paragraph are the following: (A)Brunei.
 (B)Singapore. (C)Taiwan.
						(f)Availability of funds
 (1)Fiscal year 2017Of the amounts authorized to be appropriated for fiscal year 2017 for the Department of Defense for operation and maintenance, Defense-wide, $75,000,000 may be available for the provision of assistance and training under subsection (a).
 (2)Fiscal years 2018 through 2021In each of fiscal years 2018 through 2021, from amounts authorized to be appropriated for the Department of Defense for such fiscal year for operation and maintenance, Defense-wide, $100,000,000 may be available for the provision of assistance and training under subsection (a).
 (3)Notice on source of fundsIf the Secretary of Defense uses funds available to the Department pursuant to paragraph (1) to provide assistance and training under subsection (a) during a fiscal half-year, not later than 30 days after the end of such fiscal half-year, the Secretary shall submit to the appropriate congressional committees a notice on the account or accounts providing such funds.
 (g)Notice to congress on assistance and trainingNot later than 15 days before exercising the authority under subsection (a) or (e) with respect to a recipient foreign country, the Secretary of Defense shall submit to the appropriate congressional committees a notification containing the following information:
 (1)The recipient foreign country. (2)A detailed justification of the program for the provision of the assistance or training concerned, and its relationship to United States security interests.
 (3)The budget for the program, including a timetable of planned expenditures of funds to implement the program, an implementation timeline for the program with milestones (including anticipated delivery schedules for any assistance under the program), the military department or component responsible for management of the program, and the anticipated completion date for the program.
 (4)A description of the arrangements, if any, to support host nation sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.
 (5)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.
 (6)Such other matters as the Secretary considers appropriate. (h)Annual reportThe Secretary of Defense shall submit to the appropriate congressional committees each year a report on the status of the provision of equipment, training, supplies, or other services provided pursuant to the program carried out under this section during the preceding year.
 (i)ExpirationAssistance and training may not be provided under this section after September 30, 2022. IIISpecial foreign military sales status for the Philippines 301.Special foreign military sales status for the PhilippinesThe Arms Export Control Act (22 U.S.C. 2751 et seq.) is amended—
 (1)in sections 3(d)(2)(B), 3(d)(3)(A)(i), 3(d)(5), 21(e)(2)(A), 36(b), 36(c), 36(d)(2)(A), 62(c)(1), and 63(a)(2), by inserting the Philippines, before or New Zealand each place it appears;
 (2)in section 3(b)(2), by inserting the Government of the Philippines, before or the Government of New Zealand; and (3)in section 21(h), by inserting the Philippines, before or Israel each place it appears.
				IVIMET
 401.Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2017 for the Department of State, out of amounts appropriated or otherwise made available for assistance under chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2301 et seq.) (relating to international military education and training (IMET) assistance), $15,000,000 for activities in the Asia-Pacific region in accordance with this Act.
			VForeign military financing
 501.Authorization of appropriationsIn addition to any amounts appropriated pursuant to section 23 of the Arms Export Control Act (22 U.S.C. 2763) (relating to foreign military financing assistance), there is authorized to be appropriated $10,000,000 for fiscal year 2017 for activities in the Asia-Pacific region in accordance with this Act.
			502.Priorities for assistance
 (a)Selection of countriesIn selecting countries in the Asia-Pacific region to which security assistance should be provided, the Secretary of State may prioritize the provision of maritime capacity building assistance to countries in the Asia-Pacific that will contribute to the achievement of following objectives:
 (1)Retaining unhindered access to and use of international waterways in the Asia-Pacific region that are critical to ensuring the security and free flow of commerce and achieving United States national security objectives.
 (2)Improving maritime domain awareness in the Asia-Pacific region. (3)Countering piracy in the Asia-Pacific region.
 (4)Disrupting illicit maritime trafficking activities and other forms of maritime trafficking activity in the Asia-Pacific that directly benefit organizations that have been determined to be a security threat to the United States.
 (5)Enhancing the maritime capabilities of a country or regional organization to respond to emerging threats to maritime security in the Asia-Pacific region.
 (b)PrioritiesIn carrying out the provision of maritime capacity building— (1)priority may be placed on assistance to enhance the maritime security capabilities of the military or security forces of countries in the Asia-Pacific region that have maritime missions and the government agencies responsible for such forces; and
 (2)assistance may be provided to a country in the Asia-Pacific region to enhance the capabilities of that country, or of a regional organization that includes that country, to conduct—
 (A)maritime intelligence, surveillance, and reconnaissance; (B)littoral and port security;
 (C)Coast Guard operations; (D)command and control; and
 (E)management and oversight of maritime activities. (c)Annual reportThe Secretary of State shall submit to the appropriate committees of Congress each year a report on the status of the provision of equipment, training, supplies, or other services provided pursuant to maritime capacity building in the Asia-Pacific in the preceding year.
				VIMaritime law enforcement initiative
 601.Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2017 for the Department of State for International Narcotics Control and Law Enforcement (INCLE), $7,500,000 for the support of the Southeast Asia maritime Law Enforcement Initiative.
			VIITransfer of excess defense articles
 701.Priority for transfer of excess defense articlesSection 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)) is amended by striking and to the Philippines and inserting to the Philippines, and to other major non-NATO allies of the United States located in the Asia-Pacific region (including Japan, South Korea, Thailand, Australia and New Zealand) and other maritime ASEAN member states.
 702.Transfer of naval vessels to foreign recipientThe Secretary of State, with the concurrence of the Secretary of Defense, is authorized to transfer one OLIVER HAZARD PERRY class guided missile frigate on a grant basis under section 516 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j) to a foreign government pursuant to the program authorized in section 201(a) for the purposes of this Act.
			VIIIEquality of treatment in arms sales for Taiwan
			801.Equality of treatment in arms sales for taiwan
 (a)In generalThe President shall ensure that the United States Government treats every proposed arms sales for Taiwan with the same timelines, processes, and procedures, including formal notification to Congress under the Arms Export Control Act (22 U.S.C. 2751 et seq.), accorded to proposed arms transfers for all other countries.
 (b)Inspector General reportingNot later than one year after the date of the enactment of this Act, and annually thereafter for 5 years, the Inspectors General of the Department of State and the Department of Defense shall review and report to the appropriate congressional committees on the compliance of those departments with the requirements of subsection (a).
				IXReports
			901.Report on plans for the maintenance of freedom of operations in international waters and airspace
 in the Asia-Pacific maritime domainsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall, with the concurrence with the Secretary of State, submit to the appropriate committees of Congress a report in classified form setting forth a plan, for each of the six-month, one-year, and three-year periods beginning on the date of such report, for freedom of navigation assertions, shows of force, bilateral and multilateral military exercises, port calls, and training intended to enhance the maritime capabilities, respond to emerging threats, and maintain freedom of operations in international waters and airspace in the Asia-Pacific maritime domains.
 902.Report on plans for partner capacity buildingNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, with the concurrence with the Secretary of Defense, submit to the appropriate congressional committees a report (in classified or unclassified form) setting forth a plan, for each of the six-month, one-year, and five-year periods beginning on the date of such report, for Partner Capacity Building assistance intended to enhance the maritime capabilities, respond to emerging threats, and maintain freedom of operations in international waters and airspace in the Asia-Pacific maritime domains.
 903.Annual report on military and nonmilitary activities of China in the South China SeaNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees an unclassified comprehensive report, with a classified annex if necessary, detailing the military and nonmilitary activities of the People’s Republic of China in the South China Sea.
 904.Notice to Congress on assistance and trainingNot later than 15 days before exercising the authority under section 201, section 401, or section 501 or pursuant to the amendments made by section 301 with respect to a recipient foreign country, the Secretary of State or the Secretary of Defense, as the case may be, shall submit to the appropriate congressional committees a notification containing the following elements:
 (1)The name of the recipient foreign country. (2)A detailed justification for the provision of the assistance or training concerned, and its relationship to United States security interests.
 (3)The budget for the program, including— (A)a timetable of planned expenditures of funds to implement the program;
 (B)an implementation timeline for the program with milestones (including anticipated delivery schedules for any assistance under the program);
 (C)the military department or component responsible for management of the program; and
 (D)the anticipated completion date for the program. (4)A description of the arrangements, if any, to support host nation sustainment of any capability developed pursuant to the program, and the source of funds to support sustainment efforts and performance outcomes to be achieved under the program beyond its completion date, if applicable.
 (5)A description of the program objectives and an assessment framework to be used to develop capability and performance metrics associated with operational outcomes for the recipient force.
 (6)Such other matters as the Secretary considers appropriate. 